DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2022 has been entered.
 
Claim Status
Applicants' response and amendments to the claims, filed 07/06/2022, are acknowledged and entered pursuant with the request for continued examination under 37 CFR 1.114 filed 07/07/2022.  Claim 6 has been cancelled by Applicant.  Claims 31-36 have been newly added. Claims 1-4, 7-19, 21-27, and 29-36 are pending.

Election/Restrictions
	In the reply filed 2/22/2021, Applicants elected Group II, claims 1-26 (in part), drawn to compounds of Formula (VII) and Formula (X) per se and methods of using compounds of Formula (I), wherein there is no bond between A and B.
	
	As there is prior art against methods of treating the same diseases recited in the instant claims comprising administering compounds of Formula (I) having a bond between A and B (US 2012/0040933 A1) and numerous compounds taught in the prior art anticipating the claimed genus of Formula (X) (having a bond between A and B) and Formula (XI) (Claim 24), search and examination has been extended to the full scope of the instant claims.  Accordingly, claim 25 is no longer considered to be withdrawn.

Status of Rejections Set Forth in the January 7, 2022 Non-Final Office Action
In reply to the rejection of claims 1-4, 10-11, and 27-28 under 35 U.S.C. §112, 2nd Paragraph as being indefinite for their recitation of “a disease or condition associated with dysregulation of apoptosis mediated by Bcl-2-associated x-protein (BAX)”, as set forth at p.2-5 of the previous Office Action dated January 7, 2022, Applicant now amends claim 1 to recite the limitation “wherein the disease or condition is selected from the group consisting of hypoxic cardiomyocytes, myocardial infarction, myocardial infarction and reperfusion injury, stroke, ovarian failure, ischemia, ischemia-reperfusion injury, cardiomyopathy, amyotrophic lateral sclerosis, spinal muscular atrophy, Alzheimer’s disease, Parkinson’s disease, and diabetes.”1 Accordingly, the rejection is withdrawn.  
In reply to the rejection of claims 4 and 16 under 35 U.S.C. §112, 4th Paragraph as being in improper dependent form for failing to further limit the subject matter of the claim upon which they depend, as set forth at p.5-6 of the previous Office Action dated January 7, 2022, Applicant now amends claims 4 and 16 to remove recitation of compounds already excluded by the claims from which claims 4 and 16 respectively depend.  Accordingly, the rejection is withdrawn.
In reply to the rejection of claims 19, 22-24, 26, and 30 under 35 U.S.C. §112, 1st  Paragraph as failing to comply with the written description requirement by reciting an exclusionary proviso of compounds which Applicants do not positively disclose or describe, as set forth at p.6-8 of the previous Office Action dated January 7, 2022, Applicant now amends claim 19 to delete the exclusionary proviso.  Accordingly, the rejection is withdrawn.
In reply to the rejection of claims 1-4, 6-19, 21-24, and 26-30 under 35 U.S.C. §112, 1st Paragraph as not being enabled for the full scope of the claimed invention, as set forth at p.8-20 of the previous Office Action dated January 7, 2022, Applicant now amends the claims to be narrower in scope, both in the scope of compounds encompassed by the claims and the diseases/conditions encompassed by the claimed methods.  Accordingly, the rejection is withdrawn.
In reply to the 35 U.S.C. §102(a)(1) rejection of claims 19 and 24 as being anticipated by Registry No. 765216-90-8, as set forth at p.22-23 of the previous Office Action dated January 7, 2022, Applicant now amends claim 19 to require that X is F, Cl, Br, I, NR42, or OR4.  As Registry No. 765216-90-8 teaches a compound wherein X is H, the rejection is withdrawn.
In reply to the 35 U.S.C. §102(a)(1) rejection of claims 19 and 24 as being anticipated by Registry No. 499987-00-7, as set forth at p.23-24 of the previous Office Action dated January 7, 2022, Applicant now amends claim 19 to require that Y is S or N.  As Registry No. 499987-00-7 teaches a compound wherein Y is CH, the rejection is withdrawn.
In reply to the 35 U.S.C. §102(a)(1) rejection of claims 19 and 24 as being anticipated by BOURQUIN ET AL., as set forth at p.24 of the previous Office Action dated January 7, 2022, upon further consideration this compound was not encompassed by the claims, which required that R4 is H or C1-C3 alkyl.  In the compound of Bourquin et al., R4 is C6 alkyl, which falls outside the scope of the claimed R4 definition. Accordingly, the rejection is withdrawn.
In reply to the 35 U.S.C. §102(a)(1) rejection of claims 19 and 24 as being anticipated by LUDWIG ET AL., as set forth at p.24 of the previous Office Action dated January 7, 2022, Applicant now amends claim 19 to require that Y is S or N.  As Ludwig et al. teach a compound wherein Y is O, the rejection is withdrawn.
The following rejections and/or objections are newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112 – 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

"The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).

Claims 1-3, 7-15, 17-19, 22-27, and 29-36 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In Claims 1, 12, 19, and 24, the definition of the variable substituent “R3” includes R4(C=O) where R4 is defined as H or C1-C3 alkyl.  The structure and chemical connectively of this substituent are unclear, specifically how the substituent is connected to Q and how the R4 is connected to the carbonyl (C=O).  
There are no examples of any compounds wherein R3 is R4(C=O) where R4 is defined as H or C1-C3 alkyl and as such the disclosure does not aid in the chemical interpretation of this substituent. Other than disclosing and claiming that R3 is R4(C=O) where R4 is defined as H or C1-C3 alkyl, Applicants do not explain how this substituent is attached to the parent compound(s).
While a person of ordinary skill in the art know what hydrogen and a C1-C3 alkyl are and also knows that (C=O) refers to a carbonyl group, recitation of “R4(C=O)” does not particularly point out where the carbonyl is relative to R4 and/or how the “R4(C=O)” variable attaches to the parent compound, e.g., through the alkyl group or the carbonyl group.  Depicted visually, it is totally unclear which of the following structures Applicants intend to be encompassed by the claimed compounds:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claims 1-3, 7-15, 17-18, 24-27, and 29-36 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites two different genera of compounds – Formula (I) and Formula (IV).

    PNG
    media_image2.png
    144
    352
    media_image2.png
    Greyscale

Claim 24 also recites two different genera of compounds – Formula (X) and Formula (XI).  

    PNG
    media_image3.png
    151
    367
    media_image3.png
    Greyscale

In both claim 1 and claim 24, there are two different instances of a variable designated as “R3” in compounds of Formula (IV) and (XI), i.e., R3 on the B phenyl ring and R3 on the Q substituent, 
    PNG
    media_image4.png
    93
    138
    media_image4.png
    Greyscale
, rendering the only definition of R3 recited in the claims unclear whether it is intended to apply to both the R3 variable on the B phenyl ring and the R3 variable on the Q substituent.  For example, whereas in compounds of Formula (I), (IV), (X), and (XI) disclosed by Applicants there are examples wherein the R3 variable on the Q substituent is (CH2)pOH, there are no such examples of such a substituent on the B phenyl ring and such a substituent is not recited as an R1 and/or R2 substituent.  As such, it is unclear whether Applicants intend the R3 on the B phenyl ring of compounds of Formula (IV) and (XI) to in fact be selected from the R1 and R2 variables or intend that R3 is in fact selected only from “none”, H, C1-C6 alkyl, R4(C=O), or (CH2)pOH.

Claim Rejections - 35 USC § 112, 4th Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7 depends from Claim 1 and recites the disease or condition is chemotherapy-induced cardiotoxicity.  Claim 1 was amended to recite the limitation “wherein the disease or condition is selected from the group consisting of hypoxic cardiomyocytes, myocardial infarction, myocardial infarction and reperfusion injury, stroke, ovarian failure, ischemia, ischemia-reperfusion injury, cardiomyopathy, amyotrophic lateral sclerosis, spinal muscular atrophy, Alzheimer’s disease, Parkinson’s disease, and diabetes.”  Claim 7 fails to further limit claim 1 from which it depends because chemotherapy-induced cardiotoxicity is not recited in amended claim 1 as a disease or condition in the recited Markush group of diseases or conditions encompassed by claim 1.  As claims 8-9 depend from claim 7, they too fail to further limit claim 1 from which they ultimately depend.  Amending claim 7 to recite the disease or condition is chemotherapy-induced cardiomyopathy would overcome this rejection as such would further limit the genus “cardiomyopathy” recited in claim 1.2
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 25 depends from Claim 24 and recites the limitation “Z is O, NR4, CHR4, S(O)2, C(Me)2, or C(O)”.  Claim 24, however, has been amended to limit the Z variable to “S or S(O)2”.  Accordingly, Claim 25 expands rather than further limits the scope of the variable substituent Z.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 10-13, 15-18, 24-27, 29, 31-33, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0040933 A1 (Published Feb. 16, 2012).
US ‘933 teaches piperazine compounds of formula (I) as BAX-modulators for the treatment of disorders associated with apoptosis, including neurodegenerative disorders, diseases associated with polyglutamine tracts, epilepsy, ischemia, infertility, cardiovascular disorders, renal hypoxia, hepatitis, and AIDS. (Abstract; [0001]; [0216]; Claim 34; e.g.)
Compounds of formula (I) as taught in US ‘933 are generic to and encompass compounds falling within the scope of the claimed formula (I) when the dashed line between A and B in the claimed compounds of formula (I) is a bond. 

    PNG
    media_image5.png
    183
    242
    media_image5.png
    Greyscale

([0039]-[0040]; Claims 1, 3-5, 8-11, 13; e.g.) 
	Non-limiting examples of species of the genus of formula (I) expressly taught in US ‘933 that anticipate the claimed genus of formula (I) include, inter alia, the following compounds:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

([0058]-[0215]; Examples; Claim 38.)  The compound, (±)-1-(3-Bromocarbazol-9-yl)-3-piperazin-l-yl-propan-2-ol, taught at [0067] and Example 9 of US ‘933 is in fact expressly recited in instant Claims 4 and 16.
	US ‘933 teaches compounds of formula I are particularly useful for the 
treatment or prevention of immuno- and/or neuronal-related diseases or pathological states in which preferably the modulation, in particular the inhibition, of the Bax function and/or 
the Bax activation plays a crucial role, such as neurodegenerative diseases (e.g. Alzheimer’s disease, Parkinson’s disease, diseases associated with polyglutamine tracts including 
Huntington’s disease, spinocerebellar ataxias and dentatorubral-pallidoluysian atrophy; amyotrophic lateral sclerosis, Crohn’s disease, retinitis pigmentosa and multiple sclerosis, 
epilepsy), ischemia (stroke, myocardial infarction and reperfusion injury), infertility (like premature menopause, ovarian failure or follicular atresia), cardio-vascular disorders (arteriosclerosis, heart failure and heart transplantation), renal hypoxia, hepatitis and AIDS. ([0012]; [0219]; Claims 31-35.)
	Pharmaceutical compositions comprising a compound of formula (I), e.g., tablets, capsules, liquids, and injections, are taught. (Example 125; [0809]-[0814]; Claim 26.)
	Accordingly, US ‘933 anticipates the claimed genus of Formula (I) when the dashed line between A and B in the claimed compounds of formula (I) is a bond and methods of treating the same diseases/conditions recited in the instant claims comprising administration to a subject an effective amount of such compounds, specifically Alzheimer’s disease, Parkinson’s disease, amyotrophic lateral sclerosis, ischemia (stroke, myocardial infarction and reperfusion injury), and ovarian failure.

Claims 24 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2007-223916 A (Published Sept. 6, 2007).
JP ‘916 teaches the following species that anticipate the claimed genus of Formula (X) as recited in Claim 24:

    PNG
    media_image11.png
    137
    208
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    138
    227
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    109
    178
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    141
    227
    media_image14.png
    Greyscale
 
    PNG
    media_image15.png
    107
    176
    media_image15.png
    Greyscale



    PNG
    media_image16.png
    142
    227
    media_image16.png
    Greyscale

(Table 2, [0046].]
	All of these species are compounds of the claimed genus of Formula (X) wherein A and B are phenyl; the dashed line between A and B indicates a bond; R1 and R2 are independently “none” [-H], -Cl, or -I; X is -OR4; R3 is “none”, -H, -CH3, or –(CH2)pOH; R4 is -H; Y is O or N; p is 2; m is 1; and n is 1.
	The compounds are taught in JP ‘916 for preventing or treating infectious diseases and can be mixed with a pharmaceutically acceptable inert carrier or diluent to form a tablet, capsule, medicinal drop, troche, hard candy, powder, spray, or cream, i.e., a “pharmaceutical composition”. ([0005]; [0031]-[0035]; e.g.)

Claims 24 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LI ET AL. (International Journal of Pharmaceutics, 2005, vol. 303, pages 113-124).
Li et al. teach the following compounds that anticipate the claimed genus of Formula (XI) as recited in Claim 24:

    PNG
    media_image17.png
    279
    273
    media_image17.png
    Greyscale

    PNG
    media_image18.png
    267
    259
    media_image18.png
    Greyscale

(Fig. 1.)
	Both of these species are compounds of the claimed genus of Formula (XI) wherein A and B are phenyl; R2 and R3 are independently “none” [-H] or -Cl; X is -H; R3 on the Q substituent is–(CH2)pOH; Y is N; Z is S; p is 2; m is 1; and n is 1.
	Li et al. teach formulating compound (a), i.e., perphenazine, in propylene glycol (PG), thus teaching a “pharmaceutical composition” comprising the compound and a pharmaceutically acceptable carrier. (page 116, left column, 2.4.3.)  Indeed, Li et al. teach perphenazine is a phenothiazine derivative with strong antiemetic properties and was chosen as the “model drug” for the present study. (Paragraph bridging pages 114-115.)

Claims 24 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2010/033643 (Published March 25, 2010).
WO ‘643 teaches small molecules for stem cell differentiation.  WO ‘643 teaches the following species that anticipate the claimed genus of Formula (XI) as recited in claim 24:

    PNG
    media_image19.png
    180
    164
    media_image19.png
    Greyscale

([0102].)  This species is a compound of the claimed genus of Formula (XI) wherein A and B are phenyl; R2 is -CF3 and R3 is “none” [-H]; X is -H; R3 on the Q substituent is -CH3; Y is N; Z is S; m is 1; and n is 1.
	WO ‘643 also teaches the following species, all of which anticipate the claimed genus of Formula (X) or (XI) recited in Claim 24:

    PNG
    media_image20.png
    137
    126
    media_image20.png
    Greyscale
 
    PNG
    media_image21.png
    139
    132
    media_image21.png
    Greyscale
 
    PNG
    media_image22.png
    106
    130
    media_image22.png
    Greyscale
 
    PNG
    media_image23.png
    119
    124
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    125
    127
    media_image24.png
    Greyscale
 
    PNG
    media_image25.png
    129
    126
    media_image25.png
    Greyscale
 
    PNG
    media_image26.png
    124
    126
    media_image26.png
    Greyscale

([0283]; Table 3-1.)
	WO ‘643 teaches contacting cardiomyocytes in vitro with compounds of the invention, including the above described compounds, thus teaching a “pharmaceutical composition” comprising the compound and a “pharmaceutically acceptable carrier”.  See [0282]-[0283]; Table 3-1.]

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 1-4, 7-19, 22-27, and 29-36 are rejected.
Claim 21 is objected to.
No claims are in condition for allowance.
Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038




	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that while amyotrophic lateral sclerosis, spinal muscular atrophy, Alzheimer’s disease, Parkinson’s disease, and diabetes are not underlined in the claim set filed 07/06/2022 as being newly added by amendment, these diseases/conditions were not previously recited in Claim 1 in the claims previously filed 10/20/2021.
        2 Note that claims 31 and 34 are not included in this rejection because they further limit the genus cardiomyopathy recited in claim 1 to chemotherapy-induced cardiomyopathy.